DETAILED ACTION
The present Office Action is responsive to the Amendment received on August 16, 2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
Claims 1-15 and 17-26 are canceled.
Claims 36-38 are new.
Information Disclosure Statement
	The IDS received on August 16, 2021 is proper and is being considered by the Examiner.
Claim Rejections - 35 USC § 112
The rejection of claims 27-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on April 16, 2021 is withdrawn in view of the Amendment received on August 16, 2021.

Conclusion
	Dietrich et al. (Biotechnology Techniques, January 1998, vol. 12, no. 1, pages 49-54) disclose a method of assembling a gene sequence employing a plurality of double-stranded templates which are ligated to each other in the below depicted step (from Fig. 1):

    PNG
    media_image1.png
    422
    500
    media_image1.png
    Greyscale
As seen, multiple double-stranded DNA fragments are blunt-ligated in repeated deprotection steps and ligation, resulting in a double-stranded gene of desire sequence.
Each of the double-stranded nucleic acid fragments are analogous to first, second, and third copy of the single template linear double-stranded nucleic acid (since each double-stranded gene fragment is provided in molar concentration).  What Dietrich et al. do not teach or motivate is the ligation of the same gene fragments to each other  nor that multiple copy template linear double-stranded nucleic acids are provided in a mixture.
	Because the method disclosed by Dietrich et al. is an ordered assembly of double-stranded gene fragments, there is no reason to ligate the same double-stranded gene fragment to each other (see step (i) and (ii) of claim 16; and Figure 1B, process 2).
Inquiries


If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        September 29, 2021
/YJK/